Citation Nr: 1121050	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-45 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as a result of in-service exposure to herbicides.

2.  Entitlement to service connection for cardiovascular disorder, to include as a result of in-service exposure to herbicides.  

3.  Entitlement to service connection for respiratory disorder, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating action by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing held in March 2011, before the undersigned Veterans Law Judge.  The transcript from that hearing has been reviewed and has been associated with the claims file.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the Veteran's claims file reveals that additional development needs to be undertaken before a decision can be reached on the merits of the claims on appeal.  

During his March 2011 hearing, the Veteran indicated that he was in receipt of disability benefits from the Social Security Administration (SSA).  However, neither a copy of the SSA decision awarding the Veteran disability benefits or the records upon which that decision was based are in the claims files.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a veteran is receiving disability benefits from the SSA and the records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996) & Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Although the Veteran has testified that the primary diagnosis upon which the grant of his SSA disability benefits was based is coronary artery disease, the record is unclear as to whether any other disabilities played at least some part in the SSA's decision to award disability benefits to the Veteran.  Accordingly, the Board concludes that a remand of all three issues on appeal is necessary to accord the agency of original jurisdiction an opportunity to obtain, and to associate with the Veteran's claims folder, a copy of the SSA decision awarding disability benefits to the Veteran as well as copies of the complete SSA records used in support of that grant.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to service connection for a respiratory disorder, asserted to be secondary to a service-connected disability.  

2.  Obtain complete copies of any determination(s) awarding SSA disability benefits to the Veteran as well as the medical records that served as the basis for any such decision(s).  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  All such available documents should be associated with the Veteran's claims folder.  

3.  Also, obtain copies of previously unobtained records of treatment for diabetes mellitus, cardiovascular, and pulmonary treatment that the Veteran may have recently received.  The Board is particularly interested in copies of records of any pertinent private treatment that the Veteran may have received from the Bowling Green Medical Center [as he identified in his October 2009 claim for service connection (VA 21-526)].  All such available records should be associated with the Veteran's claims file.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  

4.  Thereafter, readjudicate each of the service connection claims on appeal.  If any of these benefits sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case containing notice of all relevant actions taken on the claims, to include a summary of the evidence as well as the applicable law and regulations considered pertinent to these issues.

No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


